Citation Nr: 9907225	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-49 140	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.


REMAND

The veteran served on active duty from September 1942 to 
October 1945.  The appellant is the veteran's widow.  This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in San Juan, Puerto Rico 
(hereinafter RO).

In the appellant's notice of disagreement, she requested a 
personal hearing with regard to the issue on appeal.  
However, there is no evidence in the claims file that a 
personal hearing was scheduled or that the appellant withdrew 
this request.  Therefore, the appellant was not provided an 
opportunity to present testimony at a personal hearing as 
requested.  As such, this case is remanded to the RO for 
corrective action.

The RO should contact the appellant to 
determine if she wishes a hearing before 
a Travel Section of the Board at the RO, 
a personal hearing before a hearing 
officer of the RO, or a personal hearing 
before the Board in Washington, D.C. in 
conjunction with her claim on appeal.  
The veteran should be afforded the 
hearing so desired.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Veterans Appeals (hereinafter Court) has 
stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).   This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

